 



Exhibit 10.1

(PLEXUS LOGO) [w09742w0974200.gif]

Professional Service Agreement
(for Use with Manufacturing Services Only)

This Agreement is hereby entered into on this 31st day of May, 2005 (the
“Effective Date”) by and between Visual Networks Operations, Inc., of 2092
Gaither Road, Rockville, MD 20850 (hereinafter “Customer”), and Plexus Services
Corp., of 55 Jewelers Park Drive, Neenah, WI 54956, (hereinafter “Plexus”).



  1.   DEFINITIONS



  a.   Affiliates

Any corporation or other entity controlled by, controlling, or under common
control with any other corporation or entity. “Control” means the direct or
indirect beneficial ownership of at least fifty (50%) percent of the voting
stock of, or at least a fifty (50%) percent interest in the income of, such
corporation or entity, or the power to elect at least fifty (50%) percent of the
directors or trustees of such corporation, or such other relationship which in
fact constitutes actual control.



  b.   Assembly or Assemblies

Shall mean printed circuit board assemblies and/or systems that Plexus will
manufacture for Customer.



  c.   Component Value

Shall mean Plexus’ standard cost for a given Component plus mark-up as defined
in Plexus’ then effective quote for an applicable Assembly.



  d.   Components

Shall mean any and all material used in the manufacture of Customer’s
Assemblies.



  e.   Customer-Owned Property

Shall mean any asset in Plexus’ possession including but not limited to
Customer-Supplied Components or test equipment that is provided by Customer at
no charge.



  f.   Engineering Change (“EC”)

Shall mean mechanical, software, electrical, design and/or specification changes
which, if made to the Assemblies, would affect the form, fit, function, delivery
schedule, performance, reliability, appearance, dimensions, tolerance, safety or
purchase price of such Assemblies or which would require any additional test.



  g.   Quarterly Business Review (“QBR”)

Shall mean a strategic business meeting between the Customer and Plexus to
discuss current business issues and opportunities as further defined in
Section 4.



  h.   Specifications

The manufacturing and test specifications for the Assemblies supplied by
Customer and agreed to in writing by Plexus.



  i.   Supplier

Shall mean any vendor, including Customer that provides Components or services
to Plexus.



  2.   PURPOSE, SCOPE, AND APPLICABLE DOCUMENTS

This Agreement sets forth the terms and conditions under which Plexus will
manufacture Assemblies for Customer and provide related services. The parties
agree that (i) each of Plexus’ and Customer’s Affiliates shall be entitled to
the rights and benefits afforded Plexus and Customer, respectively, hereunder,
and (ii) Plexus and Customer shall cause any such Plexus or Customer Affiliate
participating in this Agreement to perform the obligations of Plexus and
Customer, respectively,

PSA – Standard – Manufacturing Services Only

1



--------------------------------------------------------------------------------



 



hereunder as if named a party herein. Each party shall be liable for the failure
of any of its Affiliates to so perform hereunder.

This Agreement contains the following Addendums, which are incorporated herein
and made part of this Agreement:

Addendum 1 – Forecasting, Ordering, and Inventory Planning
Addendum 2 – Inventory Mitigation, Reporting, and Liability
Addendum 3 – Pricing and Payment

In the event of any conflict between this Agreement and the Addendums attached
hereto, the Addendums shall control.

Non-Exclusive Relationship
The relationship contemplated under this Agreement is non-exclusive and nothing
in this Agreement will limit in any manner the right or ability of either party
to enter into any agreement with any other person or entity which creates rights
or obligations of the party that are the same as or substantially similar to the
rights and obligations of such party hereunder.

Relocation of Servicing Manufacturing Facility
Plexus shall provide to Customer written notice at least one year prior to
Plexus performing the services contemplated under this Agreement using any
facility other than Plexus’ Massachusetts manufacturing facility.

3. TERM
The term of this Agreement shall be from the Effective Date through the third
anniversary of the Effective Date, and shall be automatically extended for
successive terms of one (1) year each unless either party terminates this
Agreement by giving the other party written notice of such termination as
provided in Section 12 hereto.

4. QUARTERLY BUSINESS REVIEWS (“QBR”)
Plexus and Customer agree to meet quarterly, or as otherwise agreed by both
parties, to discuss the state of business and to review business performance
issues and improvement initiatives. The items to be reviewed include, but are
not limited to, the following:



  a.   Customer and Plexus Business Trends

Customer and Plexus agree to review their business initiatives and any
significant changes that may affect the relationship of Customer and Plexus. In
addition, Customer will present business trends and performance to Forecast so
that Plexus can better serve the current Customer requirements.



  b.   Cost Savings Initiatives (Components and Labor)

Plexus and Customer agree to review initiatives to reduce cost from the bill of
materials and manufacturing process for the Assemblies.



  c.   Delivery Performance

Plexus and Customer agree to measure, review and discuss delivery performance
for all Assemblies. Both parties agree to measure actual delivery dates as
compared to Customer requested delivery dates and to Plexus’ expected delivery
dates.



  d.   Quality Performance

Plexus and Customer agree to discuss the agreed upon quarterly quality metrics
for the program.



  e.   Payment Performance

Plexus and Customer agree to review any issues that are preventing payment
within the agreed upon payment terms.

PSA – Standard – Manufacturing Services Only

2



--------------------------------------------------------------------------------



 



  f.   Pricing

Plexus and Customer agree to review pricing under this Agreement. Any Assembly
price adjustments required shall be based upon total Assembly order quantities,
prevailing Component market prices, supply chain programs, Engineering Change
requests or other relevant data.



  5.   QUALITY STANDARDS



  a.   General

Plexus agrees to maintain a quality assurance program sufficient for Customer to
maintain Customer’s quality assurance program compliant with the requirements of
ISO 9001:2000. Without limiting the foregoing, Plexus shall maintain a quality
assurance program compliant with the requirements of ISO 9002: 2000.



  b.   Workmanship Requirements

Assemblies manufactured by Plexus will be assembled, inspected, and tested in
accordance with the Specifications. Unless otherwise agreed upon in writing,
Plexus shall maintain an Assembly assurance “workmanship” requirement which
mandates internal compliance to IPC-A-610 Class 2. Target process in writing and
Assembly first pass yields (or PPM’s) in manufacturing shall be jointly agreed
to between Plexus Quality Engineering and the Customer. These Customer goals
will form the basis for Continuous Quality Improvement (“CI”) Activities at
Plexus.



  c.   Continuous Improvement

Plexus and Customer agree to hold a CI meeting or conference call as often as
necessary to be established with the Customer’s Quality Team and Plexus CI Team.
This CI event will result in documented action items at Plexus that drive
improvement efforts that can be reported to management at both organizations.



  d.   Chronic Tests Failures (“Production”)

Customer Assemblies will be manufactured and tested to the Specifications
associated with the current Assembly revision. Assemblies that fail the approved
tests three (3) times for the same issue or that cannot be repaired by Plexus
due to a design related issue will be deemed non-repairable Assemblies. The
non-repairable Assemblies will be clearly marked as “failed Assemblies.” Both
companies agree to review the status of all “failed Assemblies” within ten (10)
business days of identification and to dispose of them by scrapping the
Assemblies at Plexus and invoicing the Customer or shipping the Assemblies and
invoicing the Customer. Assembly invoices will be issued at the quoted Assembly
price with payment terms as described in Addendum 3 of this Agreement.



  e.   Inspection/Audit

Customer shall have the right, upon reasonable notice and during normal business
hours, to visit any manufacturing unit of Plexus or its suppliers (subject to
having received any such supplier’s consent), in order to review quality systems
or to inspect individual deliveries to Customer. Plexus shall assist during such
visits and shall make available all records, information, and documentation as
is reasonably necessary to accomplish the purpose of the visit.



  f.   Certain Certifications

Plexus shall comply with Customer’s reasonable requirements in connection with
Customer obtaining and maintaining Underwriters Laboratory certification of its
build processes which compliance shall include without limitation permitting
reasonable onsite visits by Customer’s selected certification authority.
Customer and its selected certification authority shall comply with Plexus’
reasonable security policies relating to onsite visits under this Section.

PSA – Standard – Manufacturing Services Only

3



--------------------------------------------------------------------------------



 



  g.   Reports

Plexus shall provide Customer the following reports:



  i.   Gross Inventory Report (valued) (substantially in the form set forth the
attached spreadsheet) - on a calendar monthly basis;     ii.   Excess Inventory
Report (valued) (substantially in the form set forth the attached spreadsheet) -
on a calendar monthly basis;     iii.   Open Order Report (valued)
(substantially in the form set forth the attached spreadsheet) - on a calendar
weekly basis;     iv.   PPV Report (valued) (substantially in the form set forth
the attached spreadsheet) - on a calendar monthly basis;



  6.   ENGINEERING CHANGES



  a.   Notice of change

Customer shall consult Plexus on the feasibility and impact of any contemplated
Engineering Change (EC) prior to submitting the EC to Plexus. Customer agrees to
submit all ECs to Plexus in writing.



  b.   Notice of EC cost impact

Plexus shall as soon as practicable implement any EC except in cases in which
any additional fees or charges to Customer would apply as a result of
implementing the EC in which case Plexus will use best efforts to respond to the
Customer within three (3) business days with a written evaluation of the EC
including: a) the administrative cost to implement the EC, b) the cost to modify
tooling or related non-recurring expenses, c) the obsolete quantity of
Components Plexus has on hand and/or on order with its Suppliers related to the
EC, d) the cost to rework work-in-process and any ongoing unit price adjustment
resulting from the EC, e) the expected effect on the delivery schedule to
include the effect on all in-process work (e.g., re-workable, repairable, etc.),
and f) the manner in which the EC will be implemented. In the event that
additional fees or charges apply to the EC, Plexus and Customer shall exercise
best efforts to determine the optimal course of action to give effect to the EC
and implement such plan upon mutual agreement.



  6.   TOOLING AND CUSTOMER-OWNED PROPERTY


All tooling produced or obtained by Plexus for the Assemblies delivered
hereunder will be paid for by Customer at prices agreed upon by the parties.
Tooling shall become and remain the property of Customer at the time payment in
full is received by Plexus. Customer may also consign tooling to Plexus for the
manufacture of the Assemblies. Plexus shall not procure any tooling on behalf of
Customer without Customer’s prior written consent (which consent may be given by
email).

All Customer-Owned Property shall be used by Plexus only for the benefit of
Customer, and shall be delivered to Customer upon request. Plexus will not cause
or allow to occur any lien or encumbrance on any such Customer-Owned Property in
Plexus possession. Plexus will insure any Customer-Owned Property in Plexus’
possession at the replacement value thereof under the terms of Plexus’ then
current insurance policies. Upon reasonable notice and request, Plexus shall
provide Customer with certificate(s) of insurance, which name Customer as loss
payee, as proof of all such risk insurance for the Customer-Owned Property at
Plexus. Such certificate(s) shall be endorsed to contain a provision requiring
the insurers to endeavor to provide Customer with thirty (30) days’ written
notice of any cancellation or adverse material change in such insurance.

Plexus may at the request of Customer maintain, repair, calibrate, or upgrade
Customer-Owned Property. Customer will pay for any such services on a time and
materials basis. Labor charges will be billed at Plexus’ then current billing
rate. Replacement parts for test equipment will be charged at Plexus’ cost plus
15%. Travel expenses will be added to any such services, including travel
between Plexus and/or one of its Affiliates.

PSA – Standard – Manufacturing Services Only

4



--------------------------------------------------------------------------------



 



If Customer requests the return of any Customer-Owned Property from Plexus and
the return of such Customer-Owned Property directly prevents Plexus from
providing Assemblies or warranty service to Customer, then Plexus shall notify
Customer in writing that the return will have such consequences. Should Customer
still desire that Plexus effect the return, then Plexus will be relieved of such
obligations.



  8.   DOCUMENTATION

Customer is responsible for supplying Plexus with complete documentation and
updates to the same. This includes complete and current sets of documentation
including, at a minimum, all prints, software, artwork, and bill of materials
with manufacturer and part number, and any specifications, including test
specializations or procedures called for on any Customer prints. It is the
Customer’s responsibility to assure that Plexus receives timely notification of
any changes to the documentation, and updated prints reflecting such changes.



  9.   LIMITED WARRANTY

Plexus warrants that the Assemblies will conform to the Specifications and be
free from defects in workmanship performed by Plexus for a period of [***] from
the date of shipment by Plexus. With respect to Components, Plexus will transfer
to Customer any transferable Component warranties received from the manufacturer
thereof. If Components are returned under manufacturer’s warranty, Plexus will,
on Customer’s behalf and without additional charge, manage the return of any
such Components to the manufacturer thereof for repair or replacement.

Plexus will, at it’s option and free of charge, repair or replace Assemblies not
conforming to the warranties in this Section 9 provided they are returned to
Plexus bearing a return materials authorization (RMA) number issued by Plexus,
securely packaged, with freight prepaid, and notice of the nonconformity was
provided within the warranty period. Plexus’ warranty for replacement or
repaired Assemblies shall be the same as the warranty stated herein provided
that the duration of such warranty shall be limited to the greater of (a) the
duration of the warranty which remained on the original defective Assemblies
returned to Plexus as of the date of Plexus’ receipt of the same and (b) [***].
In addition, any repair services performed by Plexus will be warranted by Plexus
to conform to the Specifications and be free from defects in workmanship for a
period of [***] from the date of shipment of the repaired product (with any such
warranty defects being subject to the same remedies provided above). Plexus will
make all reasonable efforts to respond to Customer promptly after receiving an
RMA number request. Plexus will return any Assemblies repaired or replaced
pursuant to this paragraph to Customer with freight prepaid.

This warranty does not apply to:



  a)   Design deficiencies         Plexus expressly disclaims any warranty
relating to design deficiency.     b)   Malfunctions, defects, or failures
resulting from misuse; abuse; accident; neglect; improper installation,
operation or maintenance contrary to the specifications for the Assembly; theft;
vandalism; acts of God; power failures or surges; casualty; or alteration,
modification, or repairs by any party other than Plexus.     c)   Any defect not
made known by Customer to Plexus as soon as practical after the defect first
appears.     d)   Assemblies shipped by Plexus and not tested according to
agreed-upon test procedures at the direction of Customer.

THE FOREGOING CONSTITUTES CUSTOMER’S SOLE REMEDIES AGAINST PLEXUS FOR BREACH OF
THE WARRANTY OBLIGATIONS SET FORTH IN THIS SECTION 9. EXCEPT AS PROVIDED IN THIS
SECTION, PLEXUS MAKES NO WARRANTIES WITH RESPECT TO THE ASSEMBLIES OR ITS
SERVICES HEREUNDER, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES
RESPECTING NONINFRINGEMENT, OR MERCHANTABILITY OR



--------------------------------------------------------------------------------

    [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

PSA – Standard – Manufacturing Services Only

5



--------------------------------------------------------------------------------



 



FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTIES ARISING FROM A COURSE
OF PERFORMANCE, A COURSE OF DEALING, OR TRADE USAGE.

Customer will provide to Plexus any software required to be loaded by Plexus
onto the Assemblies. Plexus represents and warrants that all software loaded
onto the Assemblies is as required by the Specifications and without
modification from the software as provided by Customer to Plexus and Plexus has
not loaded any other software onto the Assemblies. OTHER THAN THE FOREGOING
WARRANTY WITH RESPECT SOFTWARE, PLEXUS MAKES NO WARRANTY WITH RESPECT TO
SOFTWARE AND ALL SOFTWARE IS PROVIDED “AS IS.”

Any repair services requested of Plexus by Customer not explicitly covered by
the above warranty, including, but not limited to, upgrade services, will be
out-of-warranty services and performed by Plexus at its option and on a time and
materials basis. In addition, Assemblies for which Plexus cannot duplicate the
failure reported by Customer shall be returned to Customer and Plexus will
invoice Customer, and Customer will pay charges reflecting the time and
materials expended by Plexus in evaluating such Assemblies.



  10.   PROPRIETARY RIGHTS

All intellectual property produced or developed by Customer or Plexus during the
term of this Agreement in connection with the design of the Assemblies shall be
owned exclusively by Customer. All intellectual property produced or developed
by Plexus during the term of this Agreement in connection with the manufacture
of the Assemblies for Customer shall be owned exclusively by Plexus. The
manufacture of the Assemblies by Plexus for Customer hereunder does not convey
to either party any rights or license, express or implied, or by estoppel or
otherwise, under any trade secret, patent, trademark, copyright or maskwork of
the other party, except as may be necessary for each party to perform under this
Agreement. Each party expressly reserves all rights under trade secrets,
patents, trademarks, copyrights or maskworks owned by such party.



  11.   INDEMNIFICATION AND INSURANCE



  11.1   Customer agrees to defend at its expense, hold harmless and indemnify
Plexus, its affiliates, officers, shareholders, directors, employees, and
agents, from and against any judgments, liabilities, claims, demands, expenses,
or costs (including reasonable attorneys’ fees) (collectively, “Losses”) arising
from any third party claim, action, or allegation relating to the designs or
specifications of the Assemblies or the infringement by the Assemblies of any
third party intellectual property right.     11.2   Plexus agrees to defend at
its expense, hold harmless and indemnify Customer, its affiliates, officers,
shareholders, directors, employees, and agents, from and against any Losses
arising from any third party claim, action, or allegation relating to the
infringement by any manufacturing process owned by, supplied by or used by
Plexus in the performance of this Agreement of any third party intellectual
property right, other than any such manufacturing process that is required to be
employed by Customer specifications.     11.3   The indemnifying party shall
have control of the defense and negotiations for settlement of any indemnifiable
claim under this Section 11 (“Claim”), provided that the indemnifying party does
not materially prejudice the indemnified party without the indemnified party’s
prior written consent. The indemnified party shall have the right to participate
in the investigation, defense and settlement negotiations of any Claim with
separate counsel chosen and paid for by the indemnified party, subject to the
indemnifying party’s right to control the defense absolutely, in its sole
discretion. The indemnified party may, at any time and at its own cost and
expense (which cost and expense shall not be subject to indemnification under
this Section 11), settle any Claim against it so long as such settlement is
expressly without prejudice to the interest or position of the indemnifying
party.     11.4   At all times during the performance of services under this
Agreement, Plexus shall maintain the minimum levels of insurance as follows:
(1) Comprehensive General Liability





PSA – Standard – Manufacturing Services Only

6



--------------------------------------------------------------------------------



 



Insurance (which shall, among other things, provide coverage for products and
completed operations) with minimum limits of $1,000,000 per person and
$2,000,000 per occurrence and Umbrella Liability Insurance with minimum limits
of $4,000,000 per occurrence; (2) workers’ compensation in the statutory amounts
and with benefits required by the laws of the state in which Plexus’ employees
are hired if the states are other than that in which the work is performed; and
(3) employers’ liability with minimum limit of liability of $1,000,000 for
bodily injury by accident/each accident, $1,000,000 for bodily injury by
disease/each employee and $1,000,000 for bodily injury by disease/policy limit
(aggregate). Plexus shall cause the insurance carrier, upon request by Customer,
to deliver to Customer a written certificate of coverages confirming compliance
with the requirements of this Section. The required coverage specified above
shall not in any way affect Plexus’ liability under this Agreement.



  12.   TERMINATION


Either party may terminate this Agreement at any time and for any reason upon
one hundred eighty (180) days prior written notice to the other party. In
addition, either party may terminate this Agreement in the event that the other
party (i) fails to cure a material default under this Agreement within thirty
(30) days after receiving written notice thereof or (ii) becomes insolvent,
files, or has filed against it a petition in bankruptcy, makes an assignment for
the benefit of creditors, or generally becomes unable to pay its debts as they
become due.

Upon termination of this Agreement, all outstanding Customer Purchase Orders
shall be deemed canceled unless otherwise agreed by the parties in writing.
Customer agrees to pay Plexus (a) the Component Value of any Components on hand
or on order as of the date of termination, (b) the full applicable price of any
finished goods or work-in-process (as if the same were completed) on hand at
Plexus or in transit to Customer as of the termination date (Plexus will
complete any such work-in-process as requested by Customer), and (c) any related
packaging and transportation costs.



  13.   SURVIVAL

Sections 1, 3, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 22, 23, 24, 25 and
26 of this Agreement shall survive the termination of this Agreement in
accordance with their terms.



  14.   LIMITATION OF LIABILITY

EXCEPT AS SET FORTH IN SECTION 11, IN NO EVENT, WHETHER AS A RESULT OF BREACH OF
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT
LIABILITY, OR OTHERWISE, SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOSS
OF PROFITS, LOSS OF USE, OR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR EXEMPLARY
DAMAGES OF ANY KIND, WHETHER OR NOT PLEXUS IS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE, OR ESSENTIAL PURPOSE, OF ANY REMEDY.



  15.   FORCE MAJEURE

Plexus shall not be liable for any delay in or failure of performance under this
Agreement due to any contingency beyond Plexus’ reasonable control, including,
but not limited to, an act of God, war, acts of terrorism, insurrection, fire,
riot, strikes or labor unrest, sabotage, an act of public enemy, flood, storm,
accident, Component shortages, or changes in laws or regulations.



  16.   ASSIGNMENT

Neither Plexus nor Customer shall assign this Agreement, or any of its rights or
delegate any of its responsibilities under this Agreement, and any purported
attempt to do so will be null and void, unless agreed to by both parties in
writing; provided, however, that Plexus and Customer may, without consent,
assign this Agreement to any successor organization resulting from a merger,
spin-off, or other reorganization, or any sale of all or substantially all of
such party’s assets. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.



  17.   APPLICABLE LAW

The parties hereby agree that this Agreement shall be governed by and will be
construed in accordance with the laws of the State of New York, irrespective of
the conflicts of law provisions thereof. The sale of Assemblies hereunder shall
not be governed by, or subject to, the United Nations Convention on Contracts
for the International Sale of Goods.

PSA – Standard – Manufacturing Services Only

7



--------------------------------------------------------------------------------



 



  18.   LANGUAGE


The parties agree that (i) the English language shall be the exclusive and
official language of this Agreement, (ii) this Agreement shall be interpreted
exclusively in the English language, and (iii) the English language will govern
all future relations of the parties, including, but not limited to, any
proceeding, mediation, arbitration, dispute, or claim hereunder.



  19.   RELATIONSHIP OF THE PARTIES


Neither party is designated or appointed an agent or representative to the other
party and no party will have any authority, either expressed or implied, to
create or assume any agency or obligation on behalf of or in the name of the
other party. The relationship of Plexus to Customer is that of independent
contractor, and neither party will have any responsibility for, or obligations
to, the employees of the other.



  20.   SEVERABILITY

If any provision of this Agreement is adjudged to be unenforceable in whole or
in part, such adjudication shall not affect the validity of the remainder of
this Agreement. Each provision of this Agreement is severable from every other
provision and constitutes a separate, distinct and binding covenant.



  21.   COOPERATION

The parties cooperated in the preparation and negotiation of this Agreement and
this Agreement will not be construed against or in favor of any party by virtue
of the identity, interest, or affiliation of its preparer.



  22.   NON-WAIVER; REMEDIES

Failure by either party to exercise any right granted in this Agreement shall
not be deemed a waiver of such right. A waiver of any right under this Agreement
must be in writing and signed by an authorized representative of the party
making such waiver. No delay, failure or waiver of either party’s exercise or
partial exercise of any right or remedy under this Agreement shall operate to
limit, impair, preclude, cancel, waive or otherwise affect such right or remedy.
Except as otherwise stated herein, the remedies under this Agreement shall be
cumulative and not exclusive, and the election of one remedy shall not preclude
pursuit of other remedies generally available under the governing law.



  22.   ENTIRE AGREEMENT; MODIFICATION

This Agreement contains the entire understanding of the parties pertaining to
the subject matter hereof, and no other agreements, oral or otherwise, shall be
deemed to exist or to bind the parties pertaining to the subject matter hereof.
This agreement may not be modified or terminated orally, and no claimed
modification, termination, or waiver shall be binding unless in writing and
signed by authorized representatives of both parties. The parties expressly
agree that (a) any preprinted terms and conditions on any Plexus or Customer
forms or documents shall be void and of no effect in interpreting the
obligations of either party during the term of this Agreement and (b) any terms
set forth in the Pricing Schedule (defined in Section (a) of Addendum 3) that
are inconsistent with the terms of this Agreement (other than the Pricing
Schedule) shall be null and void and of no force or effect.



  24.   COUNTERPARTS; FACSIMILE SIGNATURES


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which when taken together shall constitute one
and the same instrument. The delivery of signatures to this Agreement by
facsimile transmission shall be binding as original signatures.



  25.   INSPECTION RIGHTS/SAS 70 REPORTS


To confirm compliance with the terms of this Agreement, for the term of this
Agreement and for a period of one (1) year after the expiration or termination
of this Agreement, Customer shall have the right to cause mutually acceptable
independent certified public accountants, which auditors will not be compensated
on a contingency basis and will be bound to keep all information confidential
except as necessary to disclose discrepancies to Customer, during Plexus’s
normal business hours and at Customer’s sole expense, to examine and audit
Plexus’ books, records, documents and materials as reasonably requested with
respect to billings for its performance under this Agreement relative to the
amounts Customer had agreed to pay. The foregoing audit right will be subject to
and limited by any confidentiality obligations owed by Plexus to third parties.
Plexus shall reimburse Customer for

PSA – Standard – Manufacturing Services Only

8



--------------------------------------------------------------------------------



 



reasonable out-of-pocket expenses incurred for performance of such audits that
reveal material variances in the amounts invoiced under this Agreement relative
to the amounts Customer had agreed to pay. A variance shall be deemed material
if it involves any excess charge to Customer of more than $100,000 or five
percent (5%) of the amount actually due from Customer to Plexus in any given
three (3) calendar month period, whichever is greater.

Plexus and Customer will cooperate with each other in good faith and without
imposing unreasonable burden to the other to satisfy any reasonable requirements
in connection with Customer’s preparation and auditing of its financial
statements and Customer’s corporate governance compliance efforts (including
without limitation its internal controls compliance requirements) as they relate
to Plexus’ performance of this Agreement. Without limiting the foregoing, if
Plexus prepares or causes to be prepared a SAS 70 report (whether Type I, Type
II or otherwise) for any period (“SAS 70 Period”), then, upon Customer’s
request, Plexus shall, at no additional cost except to the extent that such SAS
70 report is specific to Customer, provide to Customer a copy of such SAS 70
report for such SAS 70 Period. For the avoidance of doubt, the foregoing shall
not be construed to require Plexus to prepare a SAS 70 report at Customer’s
request.



  26.   NON-DISCLOSURE; FILING REQUIREMENTS UNDER SECURITIES LAWS


That certain Mutual Non-Disclosure Agreement (“NDA”) between Plexus and Customer
dated as of March 28, 2005 set forth in Addendum 4 is hereby incorporated by
reference. The term “Purpose” in the NDA is hereby amended to mean the
performance of this Agreement. Notwithstanding the terms of Section 10 of the
NDA, the NDA shall have a term that is coterminous with this Agreement.

Notwithstanding any confidentiality obligations under this Agreement or any
other agreement between the parties, each party may make disclosures relating to
the relationship contemplated under this Agreement, including the text of the
Agreement, as required to discharge its obligations under federal and state
securities laws and securities exchange listing requirements. However, at least
five (5) business days prior to filing this Agreement or any amendment hereto,
the filer will inform the other party of its intent to do so and will allow the
other party to make reasonable suggested redactions of text in the Agreement or
any amendment of it prior to filing. The filer will thereupon make reasonable
efforts to redact the text suggested by the other party in its filing. The
parties agree to cooperate in good faith in this effort and to consider the
opinion of counsel as to the legality of any redacted text. Without limiting the
foregoing, any pricing information in this Agreement, including, but not limited
to, the pricing provisions of Schedule A to Addendum 3, will be redacted prior
to filing this Agreement.

Plexus acknowledges that Customer is required to file this Agreement as an
exhibit to its reports with the U.S. Securities and Exchange Commission to
satisfy its federal securities laws reporting requirements. Accordingly, no
later than the date that the parties execute this Agreement, the parties shall
agree to required redactions of the text of this Agreement for such filing
purposes.

In witness whereof, the parties have executed this Agreement as of the Effective
Date.

                  VISUAL NETWORKS OPERATIONS, INC.   PLEXUS SERVICES CORP.    
By:
  /s/ Sean Hunt   By:   /s/ Paul Ehlers                      
Title:
  Vice President and General Counsel   Title:   Vice President                  
   
Date:
  June 6, 2005   Date:   June 6, 2005                      

PSA – Standard – Manufacturing Services Only

9



--------------------------------------------------------------------------------



 



Addendum 1

Forecasting, Ordering, and Inventory Planning



1.   DEFINITIONS



  a.   Customer-Supplied Components         Shall mean Components in Plexus’
possession that are provided by Customer at no charge.     b.   Delivery Date  
      Shall have the meaning set forth in Section 4 below.     c.   Demand    
    Shall mean quantities of Assemblies required by Customer and communicated to
Plexus via Customer’s Purchase Orders.     d.   Forecast         Shall mean a
twelve (12) month rolling estimate of requirements provided by Customer for each
Assembly including the quantities to be manufactured and the requested Delivery
Date.     e.   Manufacturing Lead-Time         The lead-time communicated by
Plexus to Customer to kit Components and manufacture an Assembly which time is
expected to be approximately two weeks.     f.   Purchase Order         Shall
mean an order by Customer, communicated via EDI, email, facsimile or other
means, to purchase Assemblies, Components, or other materials, at a stated
quantity, unit price, and delivery date.



2.   FORECASTS AND PURCHASE ORDERS



  a.   Forecasts         Customer agrees to provide Plexus an updated Forecast
each calendar quarter for each Assembly manufactured by Plexus. Forecasts will
be non-binding on Customer with respect to Assemblies estimated to be required.
    b.   Purchase Orders         Customer agrees to issue Purchase Orders for an
Assembly at a time in advance of the requested delivery date set forth in
Customer’s Purchase Order at least equal to the Manufacturing Lead-Time of the
applicable Assembly plus the lead-time of the longest lead-time Component of
such Assembly plus three (3) days. Plexus will respond to Purchase Orders in
writing within three (3) business days with either its acceptance or rejection
of the Purchase Order. Any rejection by Plexus of a Purchase Order shall be
accompanied with an explanation of the reasons for the rejection. Plexus will
make reasonable efforts to accommodate all Purchase Orders.     c.   Component
Procurement         Unless otherwise agreed by the parties, Plexus will procure
all Components necessary to fulfill Purchase Orders at lead-times reasonably
consistent with the lead-times of such Components at the time of order. Customer
acknowledges that Plexus may be required by Suppliers to procure Components in
minimum or economic order quantities and that such quantities may exceed
Customer’s actual Demand. Plexus will obtain Customer’s pre-approval (by e-mail
or other written means) of all such procurements. Customer will be liable for
any such minimum or economic order quantities so procured by Plexus.

Buy to Forecast, Build to Order Addendum

1



--------------------------------------------------------------------------------



 



3.   DEMAND CHANGES AND CANCELLATION

Demand may not be rescheduled or cancelled within [***] of the Delivery Date
(the “Frozen Period”). Unless otherwise agreed by Plexus in writing, Demand may
be rescheduled in accordance with the following table provided that no Demand
may be rescheduled more than [***] from the originally scheduled Delivery Date
or to the extent that such Demand is within the Frozen Period:

          Percent of Scheduled Time prior to   Quantity that Cannot Be Delivery
Date   Rescheduled or Cancelled [***]
[***]
[***]
[***]   [***]
[***]
[***]
[***]

Any Demand cancellation or rescheduling will be subject to Customer liability
for Components under Addendum 2 hereof.

Plexus will make all reasonable efforts to accommodate any increase in Demand by
Customer. Plexus will notify Customer as soon as practicable of any Components
impeding Customers requested increase in Demand. Should any additional costs be
required to expedite delivery of Assemblies or Components to meet Customer’s
increase in Demand, Plexus will notify Customer of the same and, if approved by
Customer, Customer shall pay Plexus for such additional cost.



4.   DELIVERY

The delivery date for an Assembly will be the delivery date set forth in
Customer’s Purchase Order accepted in writing by Plexus (the “Delivery Date”).
Assemblies will be shipped by Plexus FCA (Incoterms 2000) Plexus’ shipping point
to Customer for domestic shipments and Ex Works (Incoterms 2000) Plexus’
shipping point to Customer for international shipments. Assemblies will be
deemed delivered upon Plexus’ release of Assemblies to the carrier for shipment.



5.   COMPONENTS SUPPLIED BY CUSTOMER

Customer may provide Plexus with Customer-Supplied Components or Components
purchased by Plexus from Customer that are required to manufacture Customer’s
Assemblies. Customer will be responsible as a Supplier to Plexus for the quality
and on-time delivery of Components supplied to Plexus. Title and risk of loss to
Customer-Supplied Components shall at all times remain with Customer. Plexus
will not cause to occur or allow any lien or encumbrance on Customer-Supplied
Components and shall insure the same at the replacement value thereof while in
its possession under the terms of Plexus’ then current insurance policies with
Customer listed as loss payee. Any Customer-Supplied Components incorporated in
the Assemblies will be inspected by Plexus prior to incorporation and included
within the scope of Plexus’ obligations set forth in Section 9 of the Agreement,
provided that if Plexus reasonably determines that an inspected Component fails
inspection, Plexus shall return the Component to Customer.

Customer’s inability to provide defect-free Components in a timely manner may
affect Plexus’ ability to meet Delivery Dates. Any additional expenses that
Plexus must incur due to delayed shipment resulting from a quality or delivery
issue from Customer will be borne by the Customer. In addition, Plexus reserves
the right to define a new Delivery Date based upon the availability and
condition of Components supplied by Customer.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Buy to Forecast, Build to Order Addendum

2



--------------------------------------------------------------------------------



 



Addendum 2

Inventory Mitigation, Reporting, and Liability



1.   DEFINITIONS



  a.   Excess Components         Shall mean those Components reasonably procured
by Plexus in accordance with Addendum 1 and that (i) are projected to be
consumed by Plexus in the manufacture of Assemblies in greater than [***] based
on Customer Demand or (ii) have remained in Plexus inventory for greater than
[***].     b.   Obsolete Components         Shall mean those Components procured
by Plexus in accordance with Addendum land that have been removed from the bill
of materials of an Assembly, or which appear on an Assembly bill of materials
that has no Demand.     c.   OX Components         Shall mean Obsolete
Components and Excess Components.     d.   OX Report         The report issued
by Plexus as described and defined in Section 2.b. below.



2.   COMPONENT INVENTORY REPORTING, LIABILITY AND COVERAGE



  a.   Component Mitigation         Plexus may have OX Components on hand or on
order from time to time as a consequence of, for example, Demand cancellation or
reschedule, Plexus’ support of increases to Demand by Customer, the failure to
have adequate or conforming supplies of Customer consigned, supplied, or managed
Components, allocations, end of life requirements, economic or minimum order
quantities, or engineering or material change orders.         Plexus will use
all reasonable efforts to minimize Component liability to Customer caused by
Customer Demand changes, cancellations, and other factors. These efforts will
include returning Components to, or restocking Components with, Suppliers,
canceling orders with Suppliers, or using Components to meet the current demand
of other Plexus customers. Customer agrees to assist Plexus in such efforts if
appropriate and requested by Plexus.         Customer acknowledges that Plexus’
mitigation efforts, even if successful, may result in cancellation, restocking,
and similar charges imposed by Suppliers. Plexus will obtain Customer’s approval
(by email or other written means) prior to incurring such charges. If so
approved by Customer, Customer will pay Plexus for the charges imposed within
thirty (30) days from the receipt of Plexus’ invoice.     b.   Component
Inventory Reporting         From time to time on its own initiative or upon
Customer request, Plexus will provide a written report to Customer detailing the
level of OX Components at Plexus (the “OX Report”). Customer will respond to
Plexus in writing within twenty (20) days of receipt of the OX Report with any
good faith disagreement to it, detailing with reasonable particularity the
nature of any such disagreement. Should Customer disagree with the OX Report,
Customer and Plexus will work in good faith to promptly resolve the
disagreement, escalating such disagreement to executive management at the
request of



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Buy to Forecast, Build to Order Addendum

3



--------------------------------------------------------------------------------



 



      either party. Any undisputed portion of the OX Report will proceed to
resolution as provided in Section 2c. below.     c.   OX Component Liability
Resolution         Subject to having performed the mitigation and reporting on
OX Components as provided above, Customer shall:



  (i)   remit payment to Plexus for Obsolete Components at the Component Value
thereof within thirty (30) days of receipt of Plexus’ invoice; and     (ii)  
with respect to Excess Components, at its option and within thirty (30) days of
Customer’s receipt of Plexus’ invoice, either (i) remit payment to Plexus for
the Excess Material at the Component Value thereof, (ii) remit a deposit to
Plexus for the Excess Material at the Component Value thereof, or (iii) provide
Plexus with a Purchase Order for Assemblies that will consume the Excess
Material.



      The remittance of a deposit by Customer as provided above will represent a
security to Plexus for Customer’s Component liability. Plexus and Customer will
review any amounts on deposit with Plexus from time to time at either party’s
discretion and make adjustments to the same to reflect the-then current
Component Value of Excess Components at Plexus. Plexus may hold any such
deposits made by Customer under this Agreement in any manner at its discretion.
Title and risk of loss for Components against which a deposit has been made
shall remain with Plexus. Plexus will also retain responsibility to insure and
warehouse such Components according to Plexus’ then-current practices. However,
in the event Components for which Plexus has received a deposit are not consumed
within six (6) months of Plexus’ receipt, said deposit, at Plexus’ option, will
be converted into a payment by Customer for such Components. In addition, in the
event this Agreement or the manufacturing relationship between Customer and
Plexus has terminated, any deposits from Customer then held by Plexus will
convert, at Plexus’ option, into a payment by Customer for any Components
procured in accordance with this Agreement. Upon the conversion of any deposit
into a payment by Customer for Components, Plexus will ship such Components as
soon as practicable FCA Plexus’ point of shipment to Customer.

Buy to Forecast, Build to Order Addendum

4



--------------------------------------------------------------------------------



 



Addendum 3

Pricing and Payment



  a.   Unless otherwise agreed by Plexus in writing, prices quoted are FCA
Plexus’ point of shipment to Customer (Incoterms 2000) for domestic shipments
and Ex Works (Incoterms 2000) Plexus’ shipping point to Customer for
international shipments. Plexus’ price quotations are based upon drawings,
specifications, and other written information available to Plexus at the time of
quotation. Any additional or different data supplied thereafter may require
price adjustments. Any manufacturer’s tax, retailer’s occupation tax, use tax,
sales tax, excise tax, or tax of any nature whatsoever (except any tax based on
Plexus’ net income) imposed on or measured by the transaction between Plexus and
Customer shall be paid by Customer in addition to the prices quoted or invoiced.
In the event Plexus is required to pay such tax, Customer shall reimburse Plexus
for the same in accordance with the invoice terms set forth in Section (e). If
the transaction between Plexus and Customer is exempt from all such taxes,
Customer shall provide Plexus with a tax exemption certificate or other document
acceptable to all taxing authorities at the time the order or contract is
submitted. The prices quoted do not include, unless specifically stated
otherwise, the cost for testing and/or submittals for Assembly approvals or any
annual file maintenance fee, such as for UL, VDE, CSA or FCC. Plexus will assist
Customer in obtaining such approvals and charge for such services at Plexus’
current hourly billing rate. Schedule A to this Addendum 3 lists the pricing
(“Pricing Schedule”) for the Assemblies as of the Effective Date. The parties
may amend the Pricing Schedule from time to time pursuant to the procedure set
forth in Section (b).     b.   Pricing will be reviewed at QBRs conducted by the
parties. In the event new pricing is agreed to at a QBR (or at any other time by
mutual agreement), such new pricing will be implemented on shipments by Plexus
beginning on the day following such agreement. On the day new pricing is
implemented, Plexus will also write-down or write-up, as applicable, existing
raw materials, work-in-process and finished goods inventory held by it to
reflect the new agreed to pricing and invoice or credit Customer for the same,
as applicable. Customer will pay such invoices as provided below. If Plexus
increases the components of pricing other than actual materials costs (“Plexus
Pricing”) by more than the [***] during any 12 month period, then Customer shall
have the right to terminate this Agreement by providing to Plexus no less than
90 days advance written notice of termination. In any event, if Plexus increases
Plexus Pricing by more than [***] during any 12 month period, such increase
shall constitute a material default under Section 12. The remedies contemplated
by the preceding two sentences shall not apply, however, if any such pricing
increase relates to (a) a significant change in the volume of assemblies being
manufactured by Plexus (relative to previously quoted volume pricing) except as
contemplated by the price breaks set forth in the Pricing Schedule, (b) a change
in the Assemblies or the nature of services to be provided by Plexus that
Customer requests or that affects Plexus’ industry generally (e.g., a regulatory
requirement), or (c) a change in the assumptions on which previous Plexus
pricing was based.     c.   In the event that the cost of Assemblies (as
determined by Plexus’ costing systems) declines and the cost saving is initiated
by Plexus, Plexus will be entitled to retain the benefit of such cost reduction
from the time such cost saving is generated until the second QBR thereafter, but
in no event for longer than six (6) months. For three (3) months thereafter,
[***] of such cost savings will be passed on to Customer in the form of a price
reduction. Thereafter, [***] of such cost savings will be passed on to Customer
in its entirety. In the event a cost reduction is initiated and obtained by
Customer or jointly between Customer and Plexus whether pursuant to a QBR or
otherwise, such cost



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Buy to Forecast, Build to Order Addendum





5



--------------------------------------------------------------------------------



 



      reduction will be passed on to Customer entirely at the next QBR conducted
by the parties in the form of a price reduction to be implemented as set forth
above.     d.   Plexus agrees to notify Customer of Component purchases related
to Demand that will create adverse purchase price variance in excess of $500.00
per Component per calendar month. Customer agrees to issue a separate Purchase
Order for the value of the purchase price variance plus markup as identified in
the Plexus quotation, or to change its Assembly Purchase Order(s) to reflect the
revised unit purchase price including the adverse purchase price variance plus
markup as supplied in the Plexus quotation. All Component purchase price
variances under the limits specified in this Section (d) shall be aggregated and
paid for by Customer at the end of the quarter.     e.   Unless otherwise stated
herein, all undisputed payments hereunder by Customer to Plexus shall be made in
US Dollars within [***] following Customer’s receipt of the invoice from Plexus
without set-off of any kind. Customer shall use reasonable efforts to report any
believed discrepancies in Plexus’ invoices no later than [***] after the receipt
of invoice. Undisputed invoice amounts not paid within [***] of the date thereof
will be subject to an interest charge equal to the lesser of [***] per month or
the highest rate allowed by law. Payment shall be deemed made when Customer’s
check is received by Plexus or electronic fund transfer is completed.     e.  
Customer acknowledges that the above payment terms, and any other credit terms,
limits, or vehicles granted by Plexus to Customer during the course of the
performance of this Agreement, will be subject to periodic review and
modification by Plexus at any time at its discretion.



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Buy to Forecast, Build to Order Addendum





6



--------------------------------------------------------------------------------



 



Schedule A to Addendum 3

     [***]



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Buy to Forecast, Build to Order Addendum

7



--------------------------------------------------------------------------------



 



Addendum 4

Mutual Non-Disclosure Agreement

     See Mutual Non-Disclosure Agreement between Plexus and Customer dated as of
March 28, 2005.

Buy to Forecast, Build to Order Addendum

8



--------------------------------------------------------------------------------



 



MUTUAL NON-DISCLOSURE AGREEMENT

This Mutual Non-Disclosure Agreement (this “Agreement”) is entered into as of
March 28, 2005 (the “Effective Date”) by and between Visual Networks Operations,
Inc., a Delaware corporation (“Visual”), and Plexus Services Corp., a Nevada
corporation (“Company”).

     A. In connection with providing a quote for the provision of Contract
Manufacturing Services (the “Purpose”), the parties propose to provide to each
other certain Confidential Information (defined below).

     B. The parties wish to set out the rights and obligations in respect of the
Confidential Information;

     ACCORDINGLY, the parties, intending to be legally bound, hereby agree as
follows:

1. Definitions

     “Confidential Information” means any and all confidential and proprietary
information disclosed by or on behalf of the Disclosing Party to the Receiving
Party in connection with the Purpose, during the term of this Agreement,
including without limitation information that the Disclosing Party identifies in
writing as confidential before or after disclosure to the Receiving Party.

     “Disclosing Party” means the party whose Confidential Information is being
disclosed. Disclosing Party includes the entities controlling, controlled by or
under common control with the Disclosing Party.

     “Receiving Party” means the party receiving the Confidential Information of
the Disclosing Party. Receiving Party includes the entities controlling,
controlled by or under common contract with the Receiving Party

2. Confidentiality Obligations

In consideration of each party disclosing or permitting continued access to its
Confidential Information, each of the parties will:

     (a) maintain as confidential all Confidential Information of the other
party;

     (b) not disclose the Confidential Information of the other party to any
third party;

     (c) use the Confidential Information of the other party only for the
Purpose;

     (d) not directly or indirectly export or transmit any Confidential
Information of the other party to any country to which such export or
transmission is restricted by law or regulation; and

     (e) promptly provide written notice to the Disclosing Party of any actual
or threatened breach of the terms of this Agreement.

3. Exceptions

The foregoing obligations shall not apply to any Confidential Information to the
extent that the Receiving Party shows by documentary evidence that:

     (a) the Disclosing Party’s Confidential Information is in the public domain
through no act or failure to act on the part of Receiving Party;

     (b) the Disclosing Party’s Confidential Information is or was obtained by
the Receiving Party without restriction as to use or disclosure;

     (c) the Disclosing Party’s Confidential Information has been independently
derived by the Receiving Party without the use of the Disclosing Party’s
Confidential Information;

     (d) the Disclosing Party’s Confidential Information is required by law or
regulation to be disclosed, but only for the purposes of such law or regulation,
and only if the Receiving Party first notifies the Disclosing Party of the
disclosure requirement and permits the Disclosing Party to seek an appropriate
protective order;

     (e) the Disclosing Party’s Confidential Information is required to be
disclosed in response to a valid order of a court or other governmental body but
only for the purposes of such order, and only if the Receiving Party first
notifies the Disclosing Party of the order and permits the Disclosing Party to
seek an appropriate protective order; or

     (f) the Disclosing Party’s Confidential Information is disclosed with, and
in compliance with, the terms of the prior written permission of the Disclosing
Party.

4. Further Provisions Regarding Public Domain Information

4.1 Confidential Information shall not be deemed to be in the public domain
because it is known to only a few of those people to whom it might be of
commercial interest.

4.2 Detailed information, and a combination of two or more portions of the
Confidential Information shall not be deemed to be generally available to the
public by reason only of each separate portion being so available.

4.3 Specific disclosures (such as technical specifications, operating
parameters, business plans, etc.) shall not be deemed to be within the public
domain merely because they are embraced by general disclosures (i.e.,
disclosures that do not detail specifications, parameters, or business plans) in
the public domain or in the possession of the Receiving Party.

4.4 Specific combinations of features disclosed hereunder shall not be deemed to
be within the public domain because individual features are separately in the
public domain or in the possession of the Receiving Party.

 



--------------------------------------------------------------------------------



 



5. Return of Confidential Information

Upon the Disclosing Party’s written request, the Receiving Party will promptly
return or destroy (at the Disclosing Party’s option) all Confidential
Information in its possession, custody or control, including notes or copies
thereof, and confirm in writing, signed by an officer of Receiving Party, that
it has so returned or destroyed all such Confidential Information.

6. Limited License; Warranty Disclaimer; Limitation of Liability

6.1 Subject to the terms and conditions of this Agreement, the Disclosing Party
hereby grants to the Receiving Party a nonexclusive, nontransferable,
royalty-free, limited and revocable license, during the term of this Agreement,
to use the Disclosing Party’s Confidential Information for the sole purpose of
performing the Purpose. The Receiving Party shall not make any copies of the
Disclosing Party’s Confidential Information without the express written consent
of the Disclosing Party. Except as expressly set forth in this Section 6.1,
nothing in this Agreement shall be construed as granting any license or right
under any patent, copyright, trademark, trade secret or otherwise.

6.2 IN CONNECTION WITH ITS CONFIDENTIAL INFORMATION, THE DISCLOSING PARTY MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND AND HEREBY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND INFRINGEMENT.

6.3 NEITHER PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE OR DATA AND
INTERRUPTION OF BUSINESS, WHETHER BASED ON CONTRACT, TORT (INCLUDING
NEGLIGENCE), WARRANTY, GUARANTEE OR ANY OTHER LEGAL OR EQUITABLE GROUNDS, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

7. Ownership

7.1 Title to all Confidential Information (including copies thereof) shall be
and remain with the Disclosing Party.

7.2 The Receiving Party shall not remove any proprietary, trademark, copyright,
trade secret, or other similar legend from any form of the Confidential
Information and all copies permitted hereunder shall bear all proprietary
markings contained on or in the originals.

8. Injunctive Relief

Each party acknowledges that any breach of this Agreement may cause irreparable
harm to the other party. The Receiving Party hereby acknowledges that no remedy
at law will afford the Disclosing Party adequate protection against, or
appropriate compensation for, breach of the Receiving Party’s obligations under
this Agreement. Accordingly, the Receiving Party agrees that the Disclosing
Party shall be entitled to specific performance of the Receiving Party’s
obligations, as well as the right to pursue any and all other rights and
remedies available at law or in equity for such a breach.

9. Governing Law

This Agreement shall be governed by the laws of the State of Maryland, excluding
its body of law controlling conflicts of laws.

10. Term & Survival

10.1 The term of this Agreement shall take effect on the Effective Date and
continue until terminated by either party upon thirty (30) days written notice
to the other party.

10.2 Each party’s obligations with respect to Confidential Information of the
other party shall survive any termination of this Agreement. Notwithstanding the
foregoing, the confidentiality obligations with respect to non-technical
Confidential Information disclosed hereunder expire three years after
termination of this Agreement.

11. Variation, Modification, Assignment and Effect

11.1 This Agreement may only be varied or modified by written agreement between
the parties.

11.2 This Agreement may not be assigned without the prior written consent of
both parties.

11.3 This Agreement contains the final, complete and exclusive agreement of the
parties relative to the subject matter hereof and supersedes all prior
understandings of the parties relating to Confidential Information disclosed in
connection with the Purpose.

11.4 If any provision of this Agreement is determined by a competent authority
to be unenforceable, that provision shall be severed and the remainder of this
Agreement will continue in full force and effect.

[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their authorized
representatives to execute this Agreement as of the Effective Date.

                  VISUAL NETWORKS OPERATIONS, INC.       Plexus Services Corp.
 
               
By:
  /s/ Sean Hunt       By:   /s/ Alissa U. Beyer

               
 
               
Name:
  Sean Hunt       Name:   Alissa Ulbricht Beyer

               
 
               
Title:
  Vice President and General Counsel       Title:   Corp. Legal Specialist

               

-3-